Title: From John Adams to the President of Congress, No. 52, 25 April 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 25 April 1780. RC (PCC, No. 84, I, f. 500–503).
     In this letter, received by Congress on 19 Feb. 1781, John Adams included long newspaper accounts from Dublin of events in Ireland, particularly the progress of the volunteer movement, and from London of the efforts of the British ministry to bring about a resolution of the Irish problem.
    